FILED
                             NOT FOR PUBLICATION                               APR 03 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KALITI DIA,                                        No. 11-71337

               Petitioner,                         Agency No. A098-267-440

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Kaliti Dia, a native and citizen of Fiji, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006).

We deny in part and dismiss in part the petition for review.

      Dia does not challenge the agency’s dispositive determination that her

application for asylum was time-barred. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996). Accordingly, Dia’s asylum claim fails.

      Dia presented evidence that unknown people threw rocks at her family’s

house when she was not there and she was inconvenienced by civil unrest.

Substantial evidence supports the agency’s determination that Dia failed to

establish she suffered past persecution. See Singh v. INS, 134 F.3d 962, 967-69

(9th Cir. 1998). We lack jurisdiction to consider Dia’s argument that the agency

should have considered her eligibility for asylum on the basis of unsubstantiated

harms allegedly suffered by her Fijian son, because she did not raise this argument

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We reject

Dia’s contention that the BIA ignored harm that she allegedly suffered while she

was in the hospital during the 2000 coup because she has not overcome the

presumption that the BIA considered the entire record. See Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006). Thus, Dia’s contention that she is entitled to a

presumption of future persecution fails. See Molina-Estrada v. INS, 293 F.3d
2                                    11-71337
1089, 1096 (9th Cir. 2002). In addition, substantial evidence supports the agency’s

determination that Dia’s fear of returning to Fiji, based on general political

instability and ongoing ethnic tensions, lacks a nexus to a protected ground,

particularly since Dia is a member of the ethnic Fijian majority. See Singh, 134

F.3d at 970-71. Accordingly, Dia’s withholding of removal claim fails. See

Zehatye, 453 F.3d at 1190.

      The BIA properly declined to reinstate Dia’s voluntary departure period for

failure to timely submit proof of having posted her voluntary departure bond. See

8 C.F.R. § 1240.26(c)(3)(ii). Dia’s arguments on appeal that the IJ failed to

explicitly explain the requirements and consequences regarding posting a bond are

not supported.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Dia failed to establish that it is more likely than not that she will be

tortured if she returns to Fiji. See Wakkary v. Holder, 558 F.3d 1049, 1067-67 (9th

Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                      11-71337